The Shell Law Firm, PLLC
Martin Shell (MS 5689)
11 Broadway, Suite 615
New York, New York 10004
Telephone: (646) 616-3983
Facsimile: (212) 480-8560
Counsel for Plaintiff

                                    UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------:
SAVEENE CORP.                                                  :
                                                               :
                           Plaintiff,                          : CIVIL ACTION NO. 1:21-cv-00399-LGS
                                                               :
                  -against-                                    : RULE 7.1 DISCLOSURE
                                                               : STATEMENT
ERNEST B. REMO, AMERICAN DIVERSIFIED :
HOLDINGS CORP., ACTION STOCK                                   :
TRANSFER CORP. AND                                             :
OTC MARKETS GROUP INC.                                         :
                                                               :
                           Defendants                          :
---------------------------------------------------------------:

       The undersigned, counsel of record for Saveene Corp., a Florida Corporation, a private

(non-governmental) party, certifies pursuant to Rule 7.1 of the Fed. R. Civ. P. that Saveene Corp.

has no parent corporations, affiliates or subsidiaries that are publicly held and that there is no parent

corporation or publicly held corporation that own 10% or more of its stock.


Dated: January 19, 2021
       New York, New York
                                                       /S/ Martin Shell
                                                       Martin Shell, Esq.
                                                       Attorney for Plaintiff
                                                       The Shell Law Firm, PLLC
                                                       11 Broadway, Suite 615
                                                       New York, New York 10004
